Title: General Orders, 2 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 2nd 1776.
Parole Armstrong.Countersign Lee.


Genl Mifflin is to repair to the post near Kingsbridge and use his utmost endeavours to forward the works there—General Scott in the mean time to perform the duty required of General Mifflin in the orders of the 29th of June.
No Sentries are to stop or molest the Country people coming to Market or going from it but to be very vigilant in preventing Soldiers leaving the army.
Col. Cortlandt of the New-Jersey Brigade is to send over five-hundred of the Militia under his command to reinforce General Greene’s Brigade; these troops are to be distinguished from the old Militia in future by being called New-Levies—The Quarter Master General to furnish them with Tents: The detachment from General Spencers Brigade to return when these get over. The Militia not under the immediate Command of General Heard are to be under that of Genl Mercer until the arrival of their own General Officer.

The time is now near at hand which must probably determine, whether Americans are to be, Freemen, or Slaves; whether they are to have any property they can call their own; whether their Houses, and Farms, are to be pillaged and destroyed, and they consigned to a State of Wretchedness from which no human efforts will probably deliver them. The fate of unborn Millions will now depend, under God, on the Courage and Conduct of this army—Our cruel and unrelenting Enemy leaves us no choice but a brave resistance, or the most abject submission; this is all we can expect—We have therefore to resolve to conquer or die: Our own Country’s Honor, all call upon us for a vigorous and manly exertion, and if we now shamefully fail, we shall become infamous to the whole world—Let us therefore rely upon the goodness of the Cause, and the aid of the supreme Being, in whose hands Victory is, to animate and encourage us to great and noble Actions—The Eyes of all our Countrymen are now upon us, and we shall have their blessings, and praises, if happily we are the instruments of saving them from the Tyranny meditated against them. Let us therefore animate and encourage each other, and shew the whole world, that a Freeman contending for Liberty on his own ground is superior to any slavish mercenary on earth.
The General recommends to the officers great coolness in time of action, and to the soldiers a strict attention and obedience, with a becoming firmness and spirit.
Any officer, or soldier, or any particular Corps, distinguishing themselves by any acts of bravery, and courage, will assuredly meet with notice and rewards; and on the other hand, those who behave ill, will as certainly be exposed and punished—The General being resolved, as well for the Honor and Safety of the Country, as Army, to shew no favour to such as refuse, or neglect their duty at so important a crisis.
The General expressly orders that no officer, or soldier, on any pretence whatever, without leave in writing, from the commanding officer of the regiment, do leave the parade, so as to be out of drum-call, in case of an alarm, which may be hourly expected—The Regiments are immediately to be under Arms on their respective parades, and should any be absent they will be severely punished—The whole Army to be at their Alarm posts completely equipped to morrow, a little before day.

Ensign Charles Miller, Capt. Wrisst’s Company, and Colonel Wyllys’s Regiment, charged with “absenting himself from his Guard” tried by a General Court Martial and acquitted—The General approves the sentence, and orders him to be dismissed from his arrest.
As there is a probability of Rain, the General strongly recommends to the officers, to pay particular attention, to their men’s arms and ammunition, that neither may be damaged.
Lieut. Col. Clark who was ordered to sit on General Court Martial in the orders of yesterday being absent on command, Lieut. Col. Tyler is to sit in Court.
Evening Orders. ’Tis the General’s desire that the men lay upon their Arms in their tents and quarters, ready to turn out at a moments warning, as their is the greatest likelihood of it.
